          Case 2:19-cv-00566-SM-MBN Document 36 Filed 02/26/19 Page 1 of 1


MINUTE ENTRY
MORGAN, J.
February 26, 2019

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    TOMMY BADEAUX, ET AL.,                                            CIVIL ACTION
       Plaintiffs
    VERSUS                                                            NO. 19-566

    ROGER GOODELL, ET AL.,                                            SECTION "E" (5)
        Defendants

           A status conference was held on February 26, 2019, at 12:30 p.m. in the chambers

of Judge Susie Morgan. Also in attendance were counsel in 19-1197 Guillory v. The

National Football League, et al.

            Present:    Frank D’Amico, James Dugan, and Roderick Alvendia,
                        counsel for Plaintiffs, Tommy Badeaux and Candis Lambert;
                        L. Eric Williams, Tregg Wilson, and John Finckbeiner,
                        counsel for Plaintiff, Darrell Guillory; Gladstone Jones (via
                        telephone), Harvey Bartlett, and Lynn Swanson, counsel for
                        Defendants, Roger Goodell, National Football League, and
                        NFL Properties, LLC.

           The parties discussed the status of the above-captioned matter and the pending

Motion to Dismiss. 1 Counsel for Plaintiffs requested leave to amend the Complaint. The

Court GRANTED Plaintiffs leave to amend the Complaint. Plaintiffs shall file an

amended complaint by no later than Tuesday, March 12, 2019. If Plaintiffs file an

amended complaint on or before March 12, 2019, Defendants’ Motion to Dismiss will be

denied without prejudice as moot.

           New Orleans, Louisiana, this 27th day of February, 2019.

                                                 _____________________________
                                                         SUSIE MORGAN
                                                 UNITED STATES DISTRICT JUDGE


    JS10 (0:30)

1   R. Doc. 34.
